Case: 09-10735     Document: 00511061365          Page: 1    Date Filed: 03/24/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                           March 24, 2010
                                     No. 09-10735
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

BRENDA LEE FORD,

                                                   Petitioner-Appellant

v.

WARDEN ELAINE CHAPMAN, Federal Medical Center-Carswell,

                                                   Respondent-Appellee


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No.4:09-CV-145


Before GARZA, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM:*
        Brenda Lee Ford, federal prisoner # 26255-077, was sentenced to a
324-month term of imprisonment following a 1995 conviction for conspiracy to
possess with intent to distribute cocaine and possession with intent to distribute
cocaine. Ford has appealed the district court’s dismissal of her 28 U.S.C. § 2241
petition challenging the method used by the Bureau of Prisons (BOP) to compute
the good time credit against her sentence authorized by 18 U.S.C. § 3624(b).



        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-10735      Document: 00511061365 Page: 2           Date Filed: 03/24/2010
                                   No. 09-10735

      Regardless whether Ford’s sentence is computed on the basis of the BOP’s
interpretation of § 3624(b) or her own, Ford’s release is not imminent. In light
of the “temporally distant and speculative nature of [Ford’s] claim,” she has
failed to establish an “immediate injury” that would be redressed by the relief
that she seeks. See Sample v. Morrison, 406 F.3d 310, 312 (5th Cir. 2005). We
conclude that Ford’s § 2241 petition is not ripe for review,1 and we dismiss the
appeal for lack of subject matter jurisdiction.
      APPEAL DISMISSED.




      1
        Under our case law, 18 U.S.C. § 3624(b) “makes clear that good time credit must be
earned by a prisoner on an annual basis; it is not awarded in advance.” Sample, 406 F.3d at
312. Accordingly, a case alleging loss of good time credit becomes ripe when the alleged
accrued credit creates an “immediate injury” to the prisoner that this court could redress.

                                            2